DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, JPH0771201 teaches a method for manufacturing an impeller by performing injection- molding into a cavity of a mold, the impeller including a hub having a front side and a back side (Figure 14, [0012] shows a cross-section of the impeller molded body 11, front side opposite of the back side- 1d , ‘201) and having a boss with a boss hole formed along a rotational axis of the impeller (Figure 15, [0012], boss hole-1a, boss 1b, ‘201), and a plurality of blades provided on the front side of the hub (Figure 14, blade/wing-1c) and being made of a resin having reinforced fibers dispersed therein (Figure 14, [0070]),  the method comprising: an injection step of filling the cavity with a molten resin containing the reinforced fibers, in a direction of the rotational axis and from a gate side into which the molten resin flows, toward an opposite-gate side opposite to the gate side (Figure 3 and Figure 6, [0074], mold C the top part of mold 10 having boss-side excision site which is the gate side into which the resin flows towards opposite gate side’ 201); and a dwell step of applying required pressure to the filled molten resin ([0076], injection pressure is applied ’201). Further, JP 2002-273771 discloses the injection step and the dwell step, directional cooling is performed (‘771 indicates that an injection molding die for resin is provided with temperature controlling means, [0014], [0017] [0020], Figure 1). Further  Cho (US 20120148699) discloses coolant pipes -12b (Figure 1) cools the gate side and a vicinity (Figure 1,3, injection device-13 is  the gate side) after the injection step is completed ([0031]-[0032]) and Iyoda (20090035495) discloses  the dwell step is maintained or holding the pressure when the cooling of the gate is being performed ([0121], [0137], [0139]). However, the combination of the above references do not teach that the directional cooling and the additional cooling are maintained after the dwell step is terminated which is deemed to be novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6017209.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741